FILED
                            NOT FOR PUBLICATION                              JUN 21 2010

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-30318

               Plaintiff - Appellee,             D.C. No. 1:08-cr-00143-RFC

  v.
                                                 MEMORANDUM *
NATHANIEL JAY REED,

               Defendant - Appellant.



                    Appeal from the United States District Court
                            for the District of Montana
                     Chief Judge Richard F. Cebull Presiding

                                                       **
                              Submitted May 25, 2010


Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Nathaniel Jay Reed appeals from his 151-month sentence of imprisonment

and lifetime term of supervised release for aggravated sexual abuse, in violation of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
18 U.S.C. § 1153(a); 18 U.S.C. § 2241(a)(1). We have jurisdiction under 28

U.S.C. § 1291, and we vacate and remand for resentencing.

        The record indicates that the district court’s imposition of a lifetime term of

supervised release was animated in part by a misreading of the sentencing

Guidelines in the Presentence Investigation Report. See U.S.S.G. § 5D1.2(b)

(policy statement). The Government concedes this procedural error. Though

neither party alerted the district court to this misreading, it affected Reed’s

substantial rights. See United States v. Waknine, 543 F.3d 546, 554-555 (9th Cir.

2008). Accordingly, we remand for resentencing.

      VACATED and REMANDED.




                                            2                                     09-30318